Dr. Titus M. Hines
Superintendent of Education

- Lawrence County 346 Thomas E. Jolly Dr.
* School District er screen ec

www.lawrence.k12.ms.us

 

 

October 15, 2020

U.S. District Court

Southern Division of Mississippi
Federal Building

701 North Main Street, Suite 200
Hattiesburg, MS 39401

To Whom This May Concern:

Enclosed are the enrollments and racial balance of the classes of the respective schools of Lawrence
County School District. This reports is in compliance with U.S. Court Order (Civil Action No. 2216-H),
dated November 1969.

The enclosed information was compiled from our MSIS data base and student administration package in
October of the 2020-2021 school term.

Sincerely,

 

Titus M. Hines, Ed.D.
Superintendent of Education

EXHIBIT

»

&
o
wi
YW
3
2
a
a
pe]
a

 

 

 

Dr. Mark Herbert Mr. Curtis Alexander Mr. Dan Stuckey Mrs. Mildred Harvey Dr. Wesley Bridges
District 1 District 2 District 3 District 4 District 5

 
Lawrence County School District
2020-2021

I. Student Enrollment

A. The number of students, by race, enrolled in the District as of September 30, 2020

 

 

 

 

 

 

 

 

 

 

Race Students Percent of Total

Black 736 40%
White 1009 54%
Hispanic 37 2%

Asian 4 Zoi
Native America 0 Zé |
Pacific Islander 2 Z i
Two or More 42 3%

Total 1857 100%

 

 

 

 

B, The number of students, by race, enrolled in each school in the District are listed

 

 

below.
School Site Black % White % | Other | % Total
Rod Paige Middle School 162 51% 145 45% 13 4% 320

 

Monticello Elementary School 137 46% 166 49% 20 5% 343

 

Lawrence County High School 21 42% 298 54% 18 3% 547

 

 

 

 

 

 

 

 

 

 

 

New Hebron Attendance 177 57% 119 39% 14 4% 310
Center
Topeka Tilton Attendance 36 11% 281 83% 20 6% 337
Center
Total 763 41% 1009 | 54% 85 5% | 1857

 

 

C. The number of students, by race and grade, enrolled in the District as of
September 30, 2020

 

 

 

 

 

 

 

 

 

 

 

Grade Black White | Other | Total
Kindergarten 42 80 6 128
1°* Grade 57 67 10 134
2™ Grade 54 75 6 135
3" Grade 63 61 8 132
4" Grade 51 85 8 144
5" Grade 54 63 5 122
6" Grade 60 79 8 147
7 Grade 67 102 4 173
8'" Grade 81 92 12 185

 

 

 

 

 

 

 
 

 

 

 

 

 

 

9" Grade 67 70 6 143
10" Grade 49 79 9 137
11" Grade 55 72 3 130
12" Grade 53 74 0 127
Special Education 10 10 0 20

Total 163 1009 85 1857

 

 

 

 

 

 

D. The number of students, by grade and race, enrolled in Rod Paige Middle School
are listed below.

 

 

 

 

 

 

 

 

Grade Black White | Other | Total
5" Grade 38 28 2 68
6" Grade 38 33 5 76
7 Grade 33 37 2 72
8" Grade 50 42 4 96
Special Education 3 5 0 8
Total 162 145 13 320

 

 

 

 

 

 

EK. The number of students, by grade and race, enrolled in Monticello Elementary
School are listed below.

 

 

 

 

 

 

 

 

 

Grade Black White | Other | Total
Kindergarten 24 33 3 60
1° Grade 37 33 3 73
2™4 Grade 30 29 6 65
3" Grade 34 29 4 67
4" Grade 32 40 4 76
Special Education 0 2 0 2
Total 157 166 20 343

 

 

 

 

 

 

F, The number of students, by grade and race, enrolled in Lawrence County High
School and Lawrence County Technical and Career Center are listed below.

 

 

 

 

 

 

 

 

Grade Black White | Other | Total
9th Grade 67 70 6 143
10" Grade 49 79 9 137
11" Grade 35 72 3 130
12" Grade 53 74 0 127
Special Education 7 2 0 10
Total 231 298 18 547

 

 

 

 

 

 

 
G, The number of students, by grade and race, enrolled in New Hebron Attendance

Center are listed below.

 

 

 

 

 

 

 

 

 

 

 

 

 

Grade Black White | Other | Total
Kindergarten 15 15 Z 32
1* Grade 16 11 3 30
24 Grade 19 13 0 32
3" Grade 27 4 2 33
4") Grade 15 20 1 36
5" Grade 12 11 1 24
6" Grade 18 11 1 30
7" Grade 31 20 1 52
8"" Grade 24 14 3 41
Special Education 0 0 0 0
Total 177 119 14 310

 

 

 

 

 

 

H. The number of students, by grade and race, enrolled in Topeka Tilton Attendance

Center are listed below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Grade Black White | Other | Total
Kindergarten 3 a2 1 36
1$' Grade 4 23 4 31
2" Grade 5 33 0 38
3" Grade 2 28 2 32
4" Grade 4 25 3 32
5" Grade 4 24 2 30
6" Grade 4 35 2 41
7" Grade 3 45 1 49
8" Grade 7 36 5 48
Total 36 281 20 337

 

 

 

II. Certified Employees

A. The number of full-time certified employees by race in the Lawrence County School

 

 

 

 

 

 

 

District.
Race Certified Employees Percent of Total

Black 54 31%
White 116 67%
Hispanic 1 Zz 1%
Asian 0 0%
Native American 1 Z 1%
Total 172 100%

 

 

 

 

 

 
 

B. The number of full-time certified teachers, by race, at each school:

 

 

 

 

 

 

 

School Black % | White % Other % Total
Rod Paige Middle School 14 47% 15 50% l 3% 30
Monticello Elementary 7 21% 27 79% 0 0% 34
School
Lawrence County High 14 28% 35 70% 1 2% 50
School + Lawrence County
Technical and Career Center
New Hebron Attendance 6 21% 23 79% 0 0% 29
Center
Topeka Tilton Attendance 4 14% 25 86% 0 0% 29
Center
Total 45 26% 125 73% 2 1% 172

 

 

 

 

 

 

 

 

 

C. The number of part-time certified teachers, by race, at each school:

 

 

 

 

 

 

 

 

School Black | White Other Total
Rod Paige Middle School 0 0 0
Monticello Elementary 0 2 0 2
School
Lawrence County High 0 2 0 2
School + Lawrence County
Technical and Career
Center
New Hebron Attendance 0 l 0 1
Center
Topeka Tilton Attendance 0 0 0
Center
Total 0 5 0 5

 

 

 

 

 

 

*For Further explanation, see the attached Mississippi Student Information System Data.

Ill. Majority to Minority Transfers

The District Continues to implement majority-to-minority (M to M) student transfers,
whereby a student may elect to transfer from his or her assigned school in which his or her
race is in the minority. There was a request for two transfers by race under the majority to the
minority transfer provision which was a part of the Court’s Order of November 7, 1969,

M to M transfers for 2020-2021:
From Topeka Tilton Attendance Center to Rod Paige Middle School: 2

IV. Board Approved Inter-district Transfers

\

 
 

 

 

 

 

 

 

Approved Out of District Transfers for Students Transferring Out of Lawrence County
School District
Assigned School Approved Out of Black | White Other Total
District District Transfers
Lawrence County School Brookhaven School District 0 3 0 3
District
Lawrence County School Marion County School 0 2 0 2
District District
Lawrence County School Columbia School District 0 1 0 1
District
Lawrence County School Madison County School 0 1 0 1
District District
Lawrence County School North Pike School District 0 1 0 1
District
Total 0 8 0 8

 

 

 

 

 

 

 

Approved Out of District Transfers for Students Transferring into Lawrence County

 

 

 

 

 

 

 

 

School District
Assigned School Approved Out of Black | White Other Total
District District Transfers
Jefferson Davis County Lawrence County School 6 | 0 7
School District District
McComb School District Lawrence County School 0 2 0 Z
District
Lincoln County School Lawrence County School 0 2 0 2
District District
Walthall County School Lawrence County School 3 1 0 4
District District
North Pike School District Lawrence County School 0 1 0 1
District
Franklin County School Lawrence County School 0 1 0 1
District District
Total 9 8 0 17

 

 

 

 

 

 

 

Approved Out of District Transfers for Students Transferring into Lawrence County

School District

 

Assigned School MES

District

RPMS | LCHS | NHAC

TTAC

Total

 

Jefferson Davis 1
County School Black
District

Black | Black;

White

 

McComb School
District

White

 

Lincoln County
School District

 

 

 

 

 

White

 

 

White

 

 

 

 

 
 

Walthall County 1 1 1 4
School District Black | Black | White;

 

 

Black
North Pike School 1] I
District White
Franklin County I 1
School District White

 

 

 

 

 

 

 

 

 

17

 

Inter-district Transfers of School District Employees

From Jefferson Davis County School District: 7
From Lincoln County School District: 2

From North Pike County School District: 1
From Franklin County School District: 1

From Walthall County School District: 4

From McComb School District: 2

To Columbia School District: 1

To Madison School District: 1

To North Pike School District: 2

Board Approved Inter-district Transfers

To Brookhaven School District: 3
To Columbia School District: 1
To Marion County School District: 2

V. Intra-district Student Transfers
Board Approved Intra-district Transfers

From New Hebron Attendance Center to Monticello Elementary School: 3
From New Hebron Attendance Center to Rod Paige Middle School: 2

From New Hebron Attendance Center to Topeka Tilton Attendance Center: 0
From Rod Paige Middle School to New Hebron Attendance Center: 3

From Rod Paige Middle School to Topeka Tilton Attendance Center: 4

From Monticello Elementary School to New Hebron Attendance Center: 1
From Monticello Elementary School to Topeka Tilton Attendance Center: 2
From Topeka Tilton Attendance Center to Monticello Elementary: 3

From Topeka Tilton Attendance Center to Rod Paige Middle School: 2

VI. Transportation:

Our transportation system is desegregated,

 
VII. Facilities and Construction:

There are no current plans for construction of new facilities in Lawrence County School District.

VIII. School Property

Lawrence County School District has sold a school facility having the total value of more than
$500.00 since this Court’s Order of November 7, 1969. Also, used and unusable equipment,
supplies, and school buses which have been sold by Order of the School Board,

IX. Bi-Racial Advisory Committee

There is an establishment Bi-Racial Advisory Committee. Meeting dates are established by the
Bi-Racial Committee Members.

X. Recruiting and Hiring

The procedures are attached.

 
RECRUITMENT AND HIRING

A. Recruitment of Black Teachers and Administrators

Our Personnel Department works closely with the Superintendent in regards to recruiting
minority teachers. Traditionally, a district representative attends college recruitment fairs
at Mississippi colleges and universities. Due to COVID-19, the Personnel Department
was unable to attend recruitment fairs at colleges and universities in 2020.

B. Retention

1. Provides a mentor program and support network for all teachers.
2. Schedules Teacher/Mentor meetings throughout the year for all teachers that have
worked in the district less than five years.

C, Personnel Requisitions

1. Personnel requisitions must be completed to fill Lawrence County School District
positions. Requisitions must be initiated by the department/school site, submitted
to the Office of Personnel, and approved by the Superintendent of Education.\

2. Personnel Requisitions should indicate the following:

e@0e@8e¢h6m8ftmmUhUMODMmUCUMOUUCU

Position Title

Hours per Day

Hourly Rate of Pay

Location/Department

Related Work Experience Required

Exempt or Nonexempt Status of the Position.

Reason for the Opening.

Essential Job Functions and Qualifications (or a current job description
may be attached).

Special Recruitment Advertising Instructions.

3. Upon receiving notice of a certified vacancy, notice of the vacancy is sent to the
co-chairman of the Bi-Racial Committee.

D. Advertisement of Vacancies

1. The Office of Personnel will create job postings that describe the vacancy. All job
openings will be concurrently advertised in the Lawrence County Press, Daily
Leader, Prentiss Highlight, Columbian-Progress, and Frontline Recruiting and
Hiring. Jobs will remain posted until the position is filled.

 
E. Hiring System

Lawrence County School District is currently using Frontline Recruiting and Hiring for
applicants to submit applications for any vacancy within the school district.

F. Applicant Pool
Applicants can submit an online application for areas of interest. When a position
becomes available in a chosen specific area of interest, the Frontline Recruiting and
Hiring system will associate the applicant’s interests and the job posting. The system will
submit the applicant’s online application into the specific position’s job pool.

G. Procedures

1. The Recruitment and Hiring procedures are attached.

 

 
Screening and Selection Process for Employment
Lawrence County School District

Office of Personnel
346 Thomas E. Jolly Drive
Monticello, MS 39654
Phone: (601) 587-2506
Fax: (601) 587-2221

Step I-Place Application on File

1. New and current applicants must complete an online application for employment.

a, Transcript(s), certificates, Mississippi Educator License, or test scores must be
uploaded to the applicant’s Frontline profile.

b. Verification of former Employment form must be completed.

c. Reference survey must be completed online

2. Former employees must complete the same process of employment as is required by all
other candidates. However, their permanent files are still on record in the Office of
Personnel.

3. Incomplete applications will be kept on file for a period of one year and will not be
considered for a personnel screening.

Step II-Screening and Interview

1. After all documents in Step I are on file, an initial screening of applicants will be
conducted prior to an interview. The screening decision is based on the online application
and uploaded documents.

2. A qualified applicant will be notified when to report for an interview. Eligible candidates
who are not recommended for hire will continue to be active for one year.

3. The Office of Personnel will conduct professional reference checks and employment
verification on qualified candidates. A minimum of three professional references are
required from each candidate.

4. After a recommendation of a qualified candidate has been decided an offer will be made
contingent on the satisfactory completion of required background checks.

 
Step Ill-Background Check

1. The applicant must complete a background check at the Lawrence County School District
Central Office. Important documents to bring to a scheduled background check are:

a. Social Security Card
b. Identification Card

2. The applicant must complete a Mississippi Child Abuse Registry Background Check. The
Office of Personnel will provide instructions.

Step [V-Recommendation to the Lawrence County School Board

1. The recommendation for a qualified applicant will be signed by the head of the
department/school site, personnel director, and superintendent.

2. The completed recommendation for a qualified applicant will be submitted to the
Lawrence County School Board for approval or denial.

3, Once the Lawrence County School Board approves or denies the recommendation,
the applicant is notified of the decision.

4. Ifthe applicant is approved, a contract of employment will be issued. The applicant
will be directed to the Payroll department to complete required documentation.

An Equal Opportunity Employer

 

 
LAWRE COUNTY DISTRI
Month 2020

GRADE RP MES LCHS UT TOTAL

60 36 128
73 31 134
65 38
67 132
76 32 144
30 122
4i i
49 173
48 1
143
137
130
127
9
0
11
0

K
1
2
3
4
5
6
7
8
9

320 1857
361 2032

CHANGE 41 z { 1

90.69 85.41 96.13 95.71 7

 

 
 

 

 

Report 3

Run by :

Report Date:

Net Membership by
Race/Gender :
ALEXANDERC

 

 

 
Net Membership by Race /Gerder..., a : , OO MSTS
Reporting Month ~ September 2020-2021 ne eat as.

   

 

October 7, 2020 Page 1 of 6

Wednesday, 01:18 PM
. Black White Hispanic Asian Native-American Pacific Islander Two or More
Grade M F Total Mi F Total MF Total M F Total M F Total M F _ Total M F Total Total

    

 

3900-LAWRENCE CO SCHOOL DIST 004-ROD PAIGE MIDDLE SCHOOL

 

05 21 17 38 17 ll 28 0 0 0 0 0 0 0 oO Q 0 0 1 1 2 68

06 1s 20 38 is 20 33 1 0 1 1 6 1 0 6. (8 1 0 1 9 2 Z 76

07 14 19 33 17 20 37 0 1 1 1 0 1 0 Oo. 60 0 0 0 0 0 0 72

08 26 24 50 14 28 42 2 0 2 0 0 0 0 o 0 0 0 0 1 1 2 96

56* 2 1 3 i 3 4 0 0 0 0 0 0 0 Oo (0 0 0 0 0 0 © 7

58. 0 0 o 0 1 1 0 0 0 0 0 0 0 Oo (98 0 0 0 0 0 0 1
Total:

81 81 162 62 83 145 3 4 4 2 0 2 0 o 9 1 0 1 2 & 6 320

 
r eee

‘Net Membership by Race/Gender 0S oe fee OMS TS
Reporting Month. - September 2020~2021 :

  

ata

October 7, 2020

  

Page 2 of 6

 

 

 

Wednesday, 01:18 PM
Black White Hispanic Asian Native-American Pacific Islander Two or More
Grade M F Total M F Total MF Total M F Total M F Total M 6F Total M F Total Total
3900~LAWRENCE CO SCHOOL DIST 008-MONTICELLO ELEMENTARY SCHOOL
2 0 2 0 0 0 0 0 0 ole 1 0 oO 0 73
t 2 3 0 0 o 0 0 0 0 0 0 2 4.1 3 65
0 3 3 0 0 0 oO 0 oO 0 0 0 1 Oo 1 67
2 0 2 0 0 0 0 0 oO 0 0 0 1 1 2 76
154 0 0 0 0 0 0 0 0 0 0 0 0 0 0 Oo 0 0 0 0) 66 0 0
56 0 0 0 1 1 2 0 0 0 0 0 o 0 0 oO 0 0 0 0 6 0 2
64 12 12 24 lL 22 33 2 1 3 0 0 0 0 0 Oo 0 0 0 0 oO 0 60
Total:

74 83 157 77 89 166 7 6 13 6 0 0 0 0 0 0 1 1 4 2 6 343

 
 

 

 

 

 

Net Membership. by Race/Gender : ‘a mati aes _ MSIS
Reporting Month - September 2020-2021 ee :
October 7, 2020 Page 3 of 6
Wednesday, 01:18 PM
Black White Hispanic Asian Native-American Pacific Islander Two or More
Grade M F Total M  6F_~ Total M F_ Total M F Total MF Total M F_ Total M F Total Total
3900-LAWRENCE CO SCHOOL DIST 012~-LAWRENCE COUNTY HIGH SCHOOL
09 aL 36 67 33 oP 70 0 1 1 0 0 0 0 0 0 0 0 0 3 2 5 143
10 27 22 49 37 42 79 2 2 4 0 0 0 0 0 0 0 0 0 2 3 5 L37
Li 23 32 55 37 35 72 2 Go 2 0 1 1 0 6 0 0 0 0 0 0 0 130
12 25 28 53 36 38 74 q 6 0 0 0 0 6G 0 0 0 0 0 0 0 0 127
58 6 1 7 J 2 3 0 0 0 0 0 0 o 0 0 0 0 0 0 0 0 10
78 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0
Total:

112 119 231 144 154 298 4 3 7 0 L i oO Qo 6 0 0 0 5 5 10 547

 
 

(oP a ee

 

Net Membership by Race/Gender a: vie sts
Reporting Month - September 2020-2021 . ; ' : i

 
  
   

October 7, 2020 Page 4 of 6

 

  

 

Wednesday, 01:18 PM
Black White Hispanic Asian Native-American Pacific Islander Two or More
Grade M F Total M F Total M F_ Total M F Total M F Total M F Total MF Total = =Total
3900-LAWRENCE CO SCHOOL DIST 016-NEW HEBRON ATTENDANCE CENTER
01 6 10 16 5 6 il 0 1 1 0 0 o 0 o (0 0 0 0 2 0 2 30
02 9 10 19 8 5 13 0 0 0 0 0 0 0 o (0 0 0 0 o 0 0 32
03 14 13 27 3 1 4 0 2 2 0 0 o oO o 60 0 0 0 o #0 0 33
04 10 5 15 8 12 20 0 0 0 0 0 0 oO o 6 0 0 0 1 0 1, 36
05 9 3 12 7 4 a1 i 0 1 0 0 o oO o 0 0 0 0 o 0 0 24
06 11 7 18 6 5 11 0 1 1 0 0 o 90 o 60 ) 0 0 o 0 0 30
07 15 16 31 12 8 20 0 0 0 0 0 0 oOo 0 (06 0 0 0 1 0 i 52
08 13 11 24 5 9 14 1 0 1 0 1 1 0 0 0 0 0 0 1 06 1 41
56 0 0 0 0 0 0 0 0 0 0 0 0 0 o oO 0 0 0 o 0 0 0
64 8 7 15 7 8 15 0 0 0 0 0 0 0 o 60 0 0 0 0 2 2 32
Total:

95 82 177 61 58 119 2 4 6 6 1 1 0 Qo 0 6 0 9 5 2 7 310

 
 

Net Membarship’ by Race/Gerder ‘ te Bt ds : MSIS
Reporting Month - September 2020-2021

   

October 7, 2020 Page 5 of 6

Wednesday, 01:18 PM
Black White Hispanic Asian Native-American Pacific Islander Two or More
Grade M F Total M F Total M F Total MF Total M F Total M F _ fotal M F Total Total

 

3900-LAWRENCE CO SCHOOL DIST 024~TOPEKA TILTON ATTENDANCE CENTER

 

 

01 2 2 4 13 10 23 i 1 2 0 0 0 0 0 0 0 0 0 1 1 2 31
02 3 2 5 13 20 33 0 0 0 0 0 0 0 0 0 0 0 0 0 0 0 38
03 2 0 2 16 12 28 0 0 0 0 0 0 0 0 0 0 0 0 1 1 2 32
04 3 L 4 11 14 25 it 0 1 0 0 0 0 0 0 0 0 0 2 0 2 32
0S 2 2 4 13 il 24 i i. 2 0 0 0 0 0 0 0 0 0 0 0 0 30
06 2 2 4 15 20 35 0 0 0 0 0 0 0 0 9 0 Oo 0 1 1 2 41
07 2 1 3 28 17 45 0 0 0 0 0 0 0 0. 60 0 0 0 o 42 1 49
08 3 4 7 19 1? 36 1 1 2 0 0 0 0 0 0 0 0 0 1 2 3 48
64 2 4 3 16 16 32 0 0 0 0 0 0 0 o 0 0 Qo 0 i 0 1 36
Total:

21 i5 36 144 137 281 4 3 7 0 0 0 9 0 0 Qo 0 0 7 6 13 337

 
 

Net Membership by Race/Gender a, £8 On, RR WANS Stat Ne eh ean § MSTS

Reporting Month - September 2020-2021

  

October 7, 2020 Page 6 of 6

 

 

 

Wednesday, 01:18 PM
Black White Hispanic Asian Native-American Pacific Islander Two or More
Grade M F Total M  F_ Total “M  F Total M F Total M F Total M F_ Total M F Total Total
3900-LAWRENCE CO SCHOOL DIST

OL 25 32 57 37 30 67 3 2 5 0 0 0 0 o oO 0 i 1 3 L 4 134
02 27 27 54 36 39 75 i 2 3 0 0 0 0 0 oOo 0 0 Q 2 1 3 135
03 37 26 63 29 32 61 0 5 5 0 0 0 0 0 oO 0 0 0 2 1 3 132

04 22 29 51 40 45 85 3 0 3 0 0 0 0 o oO i) 0 0 4 1 5 144
05 32 22 54 37 26 63 2 1 3 0 0 0 0 0 0 0 0 0 1 1 2 122
06 31 29 60 34 45 79 1 1 2 1 Q 1 0 o 06 1 0 1 1 3 4 147
07 31 36 67 57 45 102 0 1 1 1 0 1 0 o oO 0 0 0 1 1 2 173
08 42 39 81 38 54 92 4 1 5 0 1 1 0 0 (0 0 0 0 3 3 6 185
09 31 36 67 33 37 70 0 1 1 0 0 0 0 o oO ) 0 0 3 2 5 143
10 27 22 49 37 42 79 2 2 4 0 i) 0 0 0 0 0 0 0 2 3 5 137
11 23 32 55 37 35 72 2 0 2 0 i 1 0 o 0 0 0 0 0 0 0 130
12 25 28 53 36038 74 0 0 0 0 0 0 0 o 0 0 0 0 0 0 0 127

54 0 0 0 0 0 0 0 0 0 0 0 0 0 o 60 0 0 0 0 0 0 0
56 2 1 3 2 4 6 0 0 0 0 0 0 0 0 (0 0 0 0 0 0 0 9
58 6 1 7 1 3 4 0 0 0 0 0 0 0 0 60 0 0 0 0 0 0 11

64 22 20 42 34 46 80 2 1 3 0 0 0 0 Oo 0 0 0 0 1 2 3 128
78 0 0 0 0 0 0 0 0 0 0 0 0 0 o 0 0 0 0 0 0 0 0

Total:

383 380 763 488 521 1009 20 17 37 2 2 4 6 o oO 1 1 2 23. «19 42 1857

STATE SUMMARY
* End of Report *

 
